Exhibit 12 UNITED STATES CELLULAR CORPORATION RATIO OF EARNINGS TO FIXED CHARGES Six Months Ended June 30, (Dollars in thousands) EARNINGS: Income before income taxes $ 188,495 $ 180,841 Add (deduct): Equity in earnings of unconsolidated entities (46,768 ) (43,360 ) Distributions from unconsolidated entities 6,743 47,143 Amortization of capitalized interest 410 291 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (13,367 ) (11,608 ) $ 135,513 $ 173,307 Add fixed charges: Consolidated interest expense (1) 25,771 40,383 Interest portion (1/3) of consolidated rent expense 23,339 21,584 $ 184,623 $ 235,274 FIXED CHARGES: Consolidated interest expense (1) $ 25,771 $ 40,383 Capitalized interest 6,232 2,499 Interest portion (1/3) of consolidated rent expense 23,339 21,584 $ 55,342 $ 64,466 RATIO OF EARNINGS TO FIXED CHARGES 3.34 3.65 (1) Interest expense on income tax contingencies is not included in fixed charges
